Case 6:17-cr-00017-CCL-JTJ Document 183 Filed 05/14/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

UNITED STATES OF AMERICA, CR17-17-H-CCL

Plaintiff,

ORDER
VS.

ERNEST JABLONSKY, dba
MONTANA BIG GAMES PURSUIT,
and JEFFREY PERLEWITZ,

Defendants.

 

 

On November 13, 2019, this Court referred the issue whether Defendant
Ernest Jablonsky should be required to reimburse the Criminal Justice Act Fund
for the cost of the appellate defense provided by the Federal Defenders of
Montana to Magistrate Judge Johnston for hearing, findings of fact, and
recommendation. (Doc. No. 167). Michael J. Sherwood filed his notice of
appearance for Mr. Jablonsky on January 6, 2020, (Doc. 172), and thereafter filed
a number of motions to continue, which were all granted.

Judge Johnston conducted a telephonic hearing on March 27, 2020. Mr.
Jablonsky was represented by Michael J. Sherwood, Esq. and the United States
was represented by Assistant United States Attorney Jeffrey K. Starnes. Mr.

Jablonsky, through his counsel, had previously provided certain financial
Case 6:17-cr-00017-CCL-JTJ Document 183 Filed 05/14/20 Page 2 of 3

documents in response to a court order. (See Docs. 173, 173-1 and 173-2).
During the hearing, Mr. Jablonsky testified to the accuracy of those financial
documents and provided additional information about his current assets and
income opportunity for 2020.

After considering the evidence, Judge Johnston determined that Mr.
Jablonsky does not possess the present ability to reimburse the Criminal Justice
Act Fund for the cost of the appellate defense provided by the Federal Defenders
of Montana and recommended that this Court should not require Mr. Jablonsky to
reimburse the Fund.

Pending now before the Court are the Findings and Recommendations filed
by Magistrate Judge Johnston on March 30, 2020. (Doc. No. 182). Neither party
has submitted an objection to those findings and recommendations.

This Court “may accept, reject, or modify, in whole or in part, the findings
or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The
Court “must review the magistrate judge’s findings and recommendations de novo
if objection is made, but not otherwise. United States v. Reyna-Tapia, 328 F.3d
1114, 1121 (9" Cir. 2003)(emphasis in original). The Court therefore reviews the
magistrate judge’s findings and recommendations for clear error when, as in this

case, neither party objects to the findings and recommendations.

Page 2 of 3
Case 6:17-cr-00017-CCL-JTJ Document 183 Filed 05/14/20 Page 3 of 3

The Court has carefully considered the record and accepts Judge Johnston’s
findings and recommendation in full. Accordingly,

IT IS HEREBY ORDERED that Mr. Jablonsky is not required to
reimburse the Criminal Justice Act Fund for the cost of the appellate defense
provided by the Federal Defenders of Montana.

The Clerk is directed to send a copy of this order to the Federal Defenders

of Montana as well as current counsel of record.

+h
Done and dated this [4 day of April, 2020.

 

Page 3 of 3
